DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	Applicant’s amendment filed on January 15, 2021 is entered.

	Claims 1-29, 31, 32, 34-39, 41, 42, 46, 48, 51-55, 57-62, and 64-69 have been canceled.

	Claims 30, 33, 40, 43-45, 47, 49, 50, 56, 63, and 70-74 are pending and currently under consideration.

The originally elected invention is a heteromultimers having following structure:

	a) the first Fc polypeptide comprising amino acid substitutions L234D/L235E;
	b) the second Fc polypeptide comprising E233K/L234R/L235R;
c) reduced binding to FcγRIa, FcγRIIa, FcγRIIb and FcγRIIIa as compared to the parent Fc construct.

	In addition, the heteromultimer further comprises following amino acid substitutions in the CH3 region in one of the first and second Fc polypeptide:

	i) T350V/L351Y/F405V/Y407V; 
	ii) T350V/T366L/K392L/T394W; and
	iii) promoting formation of a heterodimeric Fc region in comparison to a homodimer Fc region.

	Upon further consideration, the additional species recited in claim 30 have been rejoined. 
Applicant is advised that if any claim encompassing the rejoined species as recited in claim 30 presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
3.	In view of cancelation of claim 39, the previous rejection under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, written description, has been withdrawn.

REASONS FOR ALLOWANCE

4.	The following is an Examiner's Statement of Reasons for Allowance: 

Applicant’s amendment filed on January 15, 2021, has obviated the previous rejections of record in the Office Action mailed on October 15, 2020.  The claimed heteromultimer comprising an IgG Fc construct having a first and a second Fc polypeptide, each Fc polypeptide comprises the specific amino acid substitutions in specific positions in the lower hinge region as recited in independent claim 30 is free of the prior art.  Also note that the substitutions in the first Fc polypeptide and the substitutions in the second Fc polypeptide are different. 

Accordingly, the claims 30, 33, 40, 43-45, 47, 49, 50, 56, 63, and 70-74 are deemed allowable. 

5.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHUN W DAHLE/Primary Examiner, Art Unit 1644